Citation Nr: 1718309	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-21 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative changes with bone spur of the right shoulder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1961 to July 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a November 2016 travel board hearing before the undersigned.  A transcript of those proceedings is associated with the claims file.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran's right shoulder disability is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability are met.  38 U.S.C.A. § 1101, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Here, the disposition of the claim decided below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished.   38 U.S.C.A. §§ 5103, 5103A.

Law and Analysis

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for certain chronic disorders, including arthritis, may be presumed where demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Here, the Veteran seeks entitlement to service connection for a right shoulder disability.  The record reveals degenerative changes to the right shoulder, confirmed by July 2011 diagnostic imaging, as well as a bone spur along the interior lateral clavicle.  Service treatment records show the Veteran suffered a right shoulder injury in January 1962.  The Veteran testified at his hearing that he received prompt treatment for the injury, including prescription of a muscle relaxant, and was placed on light duty.  He further testified that he has experienced right shoulder pain since separation from service, which he has treated with over-the-counter pain medications.  The Veteran's wife also testified at his hearing, confirming the Veteran's account of continuous right shoulder pain since service.  The Veteran and his wife are competent to report his observable symptoms, including pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Circ. 2007).  This testimony is also found credible, as the Veteran's and his wife's accounts are consistent, and in accord with the statements of TMK, the Veteran's private provider.

TMK submitted a November 2016 opinion stating the Veteran's current shoulder disability was at least as likely as not related to the injury suffered in service, pointing to diagnostic imaging confirming degenerative changes of a type often associated with past trauma.  The Board gives significant weight to this opinion, as it affords due consideration to the Veteran's credible pain-related complaints and considers the in service injury.

In contrast, little weight is given to the August 2011 opinion of the VA examiner with whom the Veteran met in July 2011.  That examiner opined that the Veteran's disability was "less likely than not...caused by or a result of pulled muscle of [the right] shoulder," because the Veteran "has had no continuity of care...for 45 years since injury."  However, this opinion fails to address the Veteran's lay statements of ongoing symptoms and treatment with over-the-counter medications since service.  As such, it is inadequate, and is given little weight.  See e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In view of the totality of the evidence, including the Veteran's documented in-service right shoulder injury, current findings of disability, and credible assertions of continuity of symptomatology, the Board finds that the Veteran's right shoulder disability is causally related to his active service.  Based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for degenerative changes with bone spur of the right shoulder is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


